


Exhibit 10.20.2

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE, dated as of October 28, 2009 (this “Amendment”),
between RAR2 BOSTON INDUSTRIAL QRS — MA, INC., a Maryland corporation
(“Landlord”) and AUSHON BIOSYSTEMS, INC., a Delaware corporation (“Tenant”), for
certain premises located in the building at 43 Manning Road, Billerica,
Massachusetts (the “Building”).

 

RECITALS:

 

A.                                    Landlord and Tenant entered into that
certain Multi-Tenant Industrial Net Lease dated for reference as of September 7,
2007 (the “Lease”) for approximately 21,500 rentable square feet on the first
floor of the Building (the “Premises”).

 

B.                                    Tenant and Landlord wish to adjust the
Annual and Monthly Installments of Rent (the “Rent”) and extend the Term of the
Lease, now scheduled to expire on November 30, 2012, on terms and conditions as
hereinafter set forth.

 

C.                                    All terms, covenants and conditions
contained in this Amendment shall have the same meaning as in the Lease, and,
shall govern should a conflict exist with previous terms and conditions.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

 

1.                                      Term.  The term of the Lease is hereby
extended for a period of three (3) years commencing December 1, 2012 and ending
November 30, 2015 (“Extension Period”).

 

2.                                      Rent.  From and after November 1, 2009
through the remainder of the Lease Term as hereby extended, Rent shall be
payable in the following amounts, all of which are net of Tenant electricity:

 

Period

 

Rentable Square

 

Annual Rent

 

 

 

Monthly Installment

 

from

 

to

 

Footage

 

Per Square Foot

 

Annual Rent

 

of Rent

 

11/1/2009

 

9/30/2010

 

21,500

 

$

7.75

 

$

166,625.00

 

$

13,885.42

 

10/1/2010

 

9/30/2011

 

21,500

 

$

8.00

 

$

172,000.00

 

$

14,333.33

 

10/1/2011

 

9/30/2012

 

21,500

 

$

8.25

 

$

177,375.00

 

$

14,781.25

 

10/1/2012

 

9/30/2013

 

21,500

 

$

8.50

 

$

182,750.00

 

$

15,229.17

 

10/1/2013

 

9/30/2014

 

21,500

 

$

8.75

 

$

188,125.00

 

$

15,677.08

 

10/1/2014

 

11/30/2015

 

21,500

 

$

9.00

 

$

193,500.00

 

$

16,125.00

 

 

Provided that Tenant is not then in default, the Monthly Installments of Rent
will be abated for the period of November 1, 2009 through January 31, 2010. 
Abatement to be implemented by Tenant’s deduction of $13,885.42 from each of the
1st three monthly rent payments due after the date this Amendment is executed.

 

--------------------------------------------------------------------------------


 

3.                                      Additional Rent.  Tenant shall continue
to pay in equal monthly installments its proportionate share of Taxes and
Expenses.

 

4.                                      Condition of Premises.  Tenant
acknowledges that Landlord shall have no obligation to perform any construction
or make any additional improvements or alterations, or to afford any allowance
(except as hereinafter provided) to Tenant for improvements or alterations, in
connection with this Amendment.  Tenant acknowledges and agrees that all
construction and improvements obligations of Landlord under the Lease through
the date of this Amendment, have been performed in full and accepted.  Tenant
takes the Premises during the Extension Period in its “as is” condition. 
Landlord acknowledges that nothing in this Amendment shall relieve Landlord of
any other of its obligations under the Lease, including but not limited to those
obligations detailed in Article 7 of the Lease.  Tenant shall be entitled to an
improvement allowance from Landlord towards the cost of Tenant’s recently made
improvements to the Premises in the amount up to $40,000.00 (“Allowance”), due
and payable by Landlord not later than thirty (30) days after Tenant has
provided to Landlord all of the following:  (i) copies of all necessary
governmental permits, if any; (ii) final lien waivers for all work done to the
Premises; and (iii) paid invoices for work done by Tenant to the Premises.

 

5.                                      Brokers.  Landlord and Tenant each
(i) represents and warrants to the other that it has not dealt with any broker
or finder in connection with this Amendment other than Colliers Meredith & Grew,
for the Tenant, and CB Richard Ellis, for the Landlord, which brokers shall be
compensated by the Landlord per separate agreement, and (ii) agrees to defend,
indemnify and hold the other harmless from and against any losses, damages,
costs or expenses (including reasonable attorneys’ fees) incurred by such other
party due to a breach of the foregoing warranty by the indemnifying party.

 

6.                                      Right of First Offer.  Article 41 of the
Lease is hereby amended as follows:

 

(a)                                 The fifth sentence of Article 41 is hereby
amended to read as follows:  “If Landlord leases the Expansion Premises on no
less than 90% of the economic terms as offered to Tenant, Tenant shall have no
further rights with respect to the Expansion Premises; provided that if Landlord
intends to offer the Expansion Premises to a third party on less than 90% of the
economic terms as offered to Tenant, Tenant’s rights under this Article 41 shall
be revived and Landlord must first offer the Expansion Premises to Tenant on the
terms of the offer made or to be made to such third party, and Tenant shall have
a period of five (5) business days in which to exercise Tenant’s right to lease
the Expansion Premises pursuant to the terms and conditions contained in such
notice.”

 

(b)                                 The following shall be added to the end of
Article 41.2:  “unless otherwise provided for in Landlord’s notice (described in
the 4th sentence of Article 41)”.

 

(c)                                  Article 41.4 is deleted in its entirety and
the following is substituted in its place:  “41.4 Notwithstanding any provisions
to the contrary, (i) Tenant shall have no right to exercise the right of First
Offer if there remains at the time of the commencement of the leasing of the
Expansion Premises less than two (2) years in the Term of this Lease; provided,
however, if Tenant has a remaining renewal option, Tenant shall have the right
to lease the Expansion Premises if, concurrently with its exercise of that
right, it also exercises such renewal option; (ii) in the event

 

2

--------------------------------------------------------------------------------


 

pursuant to Article 41 Tenant exercises its right of First Option to lease the
Expansion Premises, the term of the lease of the Expansion Premises shall be
co-terminous with the Term of the Lease of the Premises; and (iii) if Landlord
provides for an allowance for Tenant improvements in the notice as referenced in
Article 41 (“Notice”) and Tenant exercises its right of First Offer for a term
less than the term as specified in the Notice, Tenant shall only be entitled to
a proportionate amount of the allowance to correspond to the length of the term
of its leasing of the Expansion Premises (by way of example, if Landlord’s
Notice provides for a five-year term with $15.00 per rentable square feet of
Expansion Premises as allowance for Tenant improvements and Tenant only has
three years remaining in its Lease Term or extension thereof, the allowance for
Tenant, should it exercise its right of First Option, would be $9.00 per
rentable square feet of the Expansion Premises [i.e. $15/rsf for 5 years =
$3/rsf/yr. x 3 years = $9.00/rsf].

 

7.                                      Incorporation.  Except as modified
herein, all other terms and conditions of the Lease shall continue in full force
and effect and Tenant hereby ratifies and confirms its obligations thereunder. 
Tenant acknowledges that as of the date of the Amendment, Tenant (i) is not in
default under the terms of the Lease; (ii) has no defense, set off or
counterclaim to the enforcement by Landlord of the terms of the Lease; and
(iii) is not aware of any action or inaction by Landlord that would constitute a
default by Landlord under the Lease.

 

8.                                      Tenant’s Authority.  If Tenant signs as
a corporation, Tenant represents and warrants that Tenant has been and is
qualified to do business in the state in which the Building is located, that the
corporation has full right and authority to enter into this Amendment, and that
all persons signing on behalf of the corporation were authorized to do so by
appropriate corporate actions.  If Tenant signs as a partnership, trust or other
legal entity, each of the persons executing this Amendment on behalf of Tenant
represents and warrants that Tenant has complied with all applicable laws,
rules and governmental regulations relative to its right to do business in the
state and that such entity on behalf of the Tenant was authorized to do so by
any and all appropriate partnership, trust or other actions.  Tenant agrees to
furnish promptly upon request a corporate resolution, proof of due authorization
by partners, or other appropriate documentation evidencing the due authorization
of Tenant to enter into this Amendment.

 

Tenant hereby represents and warrants that neither Tenant, nor any persons or
entities holding any legal or beneficial interest whatsoever in Tenant, are
(i) the target of any sanctions program that is established by Executive Order
of the President or published by the Office of Foreign Assets Control, U.S.
Department of the Treasury (“OFAC”); (ii) designated by the President or OFAC
pursuant to the Trading with the Enemy Act, 50 U.S.C. App. § 5, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot
Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or any
Executive Order of the President issued pursuant to such statutes; or
(iii) named on the following list that is published by OFAC:  “List of Specially
Designated Nationals and Blocked Persons.”  If the foregoing representation is
untrue at any time during the Term, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant.

 

9.                                      Limitation of Landlord Liability. 
Redress for any claim against Landlord under this Amendment shall be limited to
and enforceable only against and to the extent of Landlord’s interest in the
Building.  The obligations of Landlord under this Amendment are not intended to
be and shall not be personally binding on, nor shall any resort be had to the
private properties of,

 

3

--------------------------------------------------------------------------------


 

any of its or its investment manager’s trustees, directors, officers, partners,
beneficiaries, members, stockholders, employees, or agents, and in no case shall
Landlord be liable to Tenant hereunder for any lost profits, damage to business,
or any form of special, indirect or consequential damages.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first written above.

 

LANDLORD:

 

TENANT:

 

 

 

RAR2 — BOSTON INDUSTRIAL QRS —MA, INC., a Maryland corporation

 

AUSHON BIOSYSTEMS, INC., a Delaware corporation

 

 

 

By:                            RREEF Management Company, a Delaware corporation,
Authorized Agent

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Dated:

 

 

Dated:

 

 

4

--------------------------------------------------------------------------------
